ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive.
As a preliminary matter, an AFCP 2.0 request requires an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. The proposed amendment does not meet this requirement. The proposed amendment would remove multiple limitations from the independent claim and clearly broadens the scope of the comparing step of the method. The request was denied and the after final amendment is being treated under pre-pilot practice.
Applicant argues, on pages 8-10, that by claiming that the method is performed by a computer using unsupervised machine learning, the claim cannot be practically performed in the human mind and thus does not recited a judicial exception in the mental processes category. Applicant further argues that the instant claim is analogous to Example 39 from the USPTO’s Subject Matter Eligibility Examples: Abstract Ideas site.
The examiner respectfully disagrees. As stated in the response to arguments in the final rejection, addressing a similar argument regarding a computer using unsupervised machine learning, a recitation of “a computer using unsupervised machine learning” at a high level of generality is simply a direction to use the computer as a tool to perform a step that is readily performed mentally. If the process can be performed mentally even though the claimed process steps can be performed using a computer as a tool to perform them, the process is a mental process. MPEP 2106.04(a)(2)(III)(C).
Regarding applicant’s argument that the claim is analogous to Example 39, the examiner respectfully disagrees. Example 39 is a claim directed to a method for training a neural network. A neural network cannot be trained in the human mind, thus the claim would not be found to recite a mental process. The instant claim, by contrast, is directed to using a computer using unsupervised machine learning to perform a method of analyzing a dataset. The instant claim is not directed towards the steps for training, indeed both the claim and specification are silent as to any method of training or even what type of unsupervised learning would be used. The instant claim merely uses a computer using unsupervised learning as a tool to perform a method that is directed to a judicial exception. There is a distinct difference between a claim that uses a generically recited learning algorithm as a tool to perform a method step and a claim directed to the actual steps of a neural network’s training phase.
The mere fact that a claim recites the term “machine learning” does not exempt the invention from the abstract idea analysis. As stated above, there is a marked contrast between an invention directed to a process for a performing a learning method and an invention that merely invokes generic machine learning as a tool for performing a method that qualifies as a judicial exception. 
Applicant argues, on pages 10-11, that the claimed invention is integrated into a practical application because it is directed towards an improvement in data center disciplines, the examiner respectfully disagrees. As stated in MPEP 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” 
Applicant argues there is an improvement to the functioning of a computer or other technology, but does not identify such an improvement to the computer or the technology itself. Assuming, arguendo, that there is an improvement represented by the claims, the improvement is not to the functioning of a computer, nor to the functioning of any other technology. Any improvement is to the abstract idea itself, a mental process that is performed using a generically recited computer as a tool. The general linking of the use of a judicial exception to a particular technological environment, such as linking the mental process to data centers and network management disciplines herein, does not meaningfully limit the claim. MPEP 2106.04(d)(1) and MPEP 2106.05(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC DUNCAN/Primary Examiner, Art Unit 2113